Adams, J.
i TITTJ5- cloud fov^urobase11 money. The fact that the title to land has been questioned, or even assailed in court, will not constitute a good
defense to an action brought for the purchase Courts have held, it is true, that where a c]otl(j rested upon the title at the time it was sold, a judgment for the purchase money should not be enforced against the land until the cloud is removed. Gay v. Hancock, 1 Randolph, 72; Miller v. Argylis, 5 Leigh, 460. We know of no decisions which have gone further. The plaintiff, then, was entitled to a decree. If at the time the decree was obtained the cloud still remained, the issuance of an execution might, perhaps, have 'been enjoined until the defendant had had a reasonable time in which to bring and prosecute to iinal termination an action to remove the cloud. The injunction at the time it was applied for was properly denied.
Affirmed.